Citation Nr: 1820569	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-28 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.  


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to August 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board in October 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

In October 2016, the Board also remanded the issues of entitlement to service connection for hemorrhoids for additional development.  A review of the record shows that in a January 2017 rating decision, the Veteran was granted entitlement to service connection for hemorrhoids.  There is no indication from the record that the Veteran has disagreed with either the rating or effective date assigned in that decision.  Therefore, that decision constitutes a complete grant of the benefits sought on appeal and the Board has limited its consideration accordingly.   


FINDINGS OF FACT

The Veteran's back disability is etiologically related to his active service.  


CONCLUSION OF LAW

A back disability was incurred in active service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has a back disability that is related to his active service. 

In November 2016, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he first experienced back pain while in service following repeated unloading of heavy objects from vehicles while stationed in Germany.  The examiner noted that the Veteran had a diagnosis of a lumbar strain, as well as lumbar spine degenerative joint disease, and degenerative disc disease of the thoracic spine.  The examiner opined that the Veteran's back disability, diagnosed as a strain, was incurred during his period of active service.  The examiner then opined that the Veteran's degenerative joint disease and degenerative disc disease were less likely than not related to his period of active service.  However, the Board notes that the Veteran asserts that he has a back disability that is related to service, and although the examiner opined that certain back disabilities were not related to the Veteran's period of service, he did, in fact, opine that the Veteran's back strain disability was related to service.  

Thus, the Board finds that the Veteran has a diagnosed back disability and that the only medical opinion of record associates the Veteran's back strain to his period of active service.  Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for a back disability is at least in equipoise and reasonable doubt must be resolved in the Veteran's favor.  Accordingly, entitlement to service connection for a back disability is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a back disability is granted.  




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


